Citation Nr: 0626634	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  03-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse 
(alcohol and drug) to include as secondary to service-
connected PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the veteran's claims 
seeking an evaluation in excess of 30 percent for his PTSD 
and to secondary service connection for substance abuse.  The 
veteran perfected a timely appeal of this determination to 
the Board.

This claim was previously before the Board in March 2006 and 
was remanded for further development.  The veteran testified 
before the undersigned at a Travel Board hearing in May 2006.  
A transcript of this hearing is associated with the claims 
folder.

The issue of entitlement to a disability rating greater than 
30 percent for PTSD is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT
There is competent medical evidence showing that the 
veteran's substance abuse (alcohol and drug) disorder is 
related to his service-connected PTSD.



CONCLUSION OF LAW

A substance abuse (alcohol and drug) disorder is secondary to 
the veteran's service-connected PTSD disorder.  38 U.S.C.A. 
§§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
substance abuse disorder is secondarily related to his 
service-connected PTSD disorder.

Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Given the favorable 
disposition of the claim, any defect in notice or assistance 
would not result in any prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  See 38 C.F.R. § 3.310 (2005).    
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated 
that such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to received compensation for an alcohol- 
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

A brief review of the history of this claim is as follows.  
As above, the veteran is a decorated combat veteran who was 
discharged from service in September 1969.  Throughout the 
1970s he was hospitalized on several occasions for a variety 
of psychiatric disorders including schizophrenic reaction, 
acute alcoholism, symptomatic drug abuse, and depression.  In 
January 1985 the veteran filed a claim for service connection 
for PTSD.  He was afforded a VA examination in April 1985 and 
the diagnosis was bipolar disorder with possible PTSD.  By 
rating decision dated in June 1985 the RO denied service 
connection for PTSD.  This decision was confirmed by the 
Board in March 1987 and continued by various rating decisions 
in the late 1980s and early 1990s.  Throughout the 1990s the 
veteran was again hospitalized on several occasions for 
various psychiatric disorders including PTSD, substance 
abuse, and dysthymia.  Finally, in November 1996 the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.  

The veteran disagreed with the 30 percent assigned rating and 
in October 1998 the Board remanded the claim for a VA 
examination.  In this remand the Board specifically requested 
that the examiner distinguish manifestations of the veteran's 
PTSD from any other mental disorder found to be present.  The 
veteran was afforded a VA psychiatric examination in March 
1999.  The diagnoses were alcohol abuse and dependence, 
alcohol-induced mood disorder, alcohol-induced psychotic 
disorder, and PTSD.  The examiner opined that "because of 
the veteran's long history of constant, heavy drinking, it is 
not possible to fully separate the alcoholism from his 
PTSD."  The examiner also opined that the veteran was 
unemployable due to a combination of his PTSD, alcoholism, 
and personality disorder.  In January 2000 the Board denied 
an increased rating for the veteran's PTSD.

In June 2000 the veteran submitted a second claim for an 
increased rating for PTSD.  He was afforded a VA examination 
in July 2000.  At this examination, the veteran reported 
using alcohol from the age of 16 onward with periods of 
inebriation as a teenager on weekends.  At the age of 17 the 
veteran entered the military.  The diagnoses were alcohol 
dependence, cannabis abuse, and PTSD.  The examiner opined 
that the veteran's substance abuse disorder developed at the 
same time his PTSD was engendered.  Subsequently, by rating 
decision dated in January 2002, the RO denied service 
connection for substance abuse.     

In February 2004 the veteran was afforded another VA 
psychiatric examination.  The diagnoses were alcohol 
dependence, marijuana dependence, and PTSD.  The examiner 
stated that the veteran's substance abuse developed prior to 
service and that his abuse of alcohol and drugs was never 
specifically addressed to calming him from symptoms of PTSD.  
Thus, the examiner opined that the veteran's substance abuse 
is not secondary to his PTSD.  

During the May 2006 Board hearing the veteran reported that 
he did not drink or use drugs prior to entering service in 
1969.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
charged with the duty to assess the credibility and weight to 
be given to the evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

After a review of the evidence, the Board finds that the 
veteran's substance abuse disorder is related to his service-
connected PTSD.  Although the February 2004 VA examiner found 
that the veteran's substance abuse disorder is not related to 
his PTSD, the Board finds this opinion to be of little merit.  
During the July 2000 VA examination the veteran has reported 
that he began drinking occasionally, on weekends, when he was 
16 years old and entered service when he was 17 years old.  
Subsequently, during the May 2006 hearing the veteran 
testified that he did not begin drinking or doing drugs until 
after entering service in 1969.  Given the proximity between 
the age that veteran began drinking and the age that the 
veteran entered service the Board finds that his substance 
abuse disorder began around the same time as the veteran's 
service.  Furthermore, both the March 1999 and July 2000 VA 
examiners stated that the veteran's substance abuse could not 
be separated out from his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non- service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service- connected condition).  

Resolving doubt in the veteran's favor, it appears that his 
substance abuse is proximately due to his service-connected 
PTSD.  38 C.F.R. § 3.310(a).  Accordingly, the Board finds 
that the evidence supports service connection for substance 
abuse (alcohol and drug).  38 U.S.C.A. § 5107(b).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for substance abuse 
(alcohol and drug) is granted.

REMAND

The record reveals that the veteran was last afforded a VA 
psychiatric examination to assess the severity of his 
service-connected PTSD disorder in February 2004.  Given the 
above grant of service connection for substance abuse 
(alcohol and drug) and the July 2000 VA psychiatric 
examiner's assessment, reported in a September 2000 addendum 
to his July 2000 VA psychiatric examination report, a new 
psychiatric examination that addresses the severity of the 
veteran's combined psychiatric disorders is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all pertinent, 
outstanding records, schedule the veteran 
for a VA psychiatric examination, which 
must be conducted by an examiner who did 
not perform the February 2004 VA 
psychiatric examination, to determine the 
current severity of the veteran's PTSD 
and secondary substance abuse disorders.  
The claims folder must be made available 
to the examiner for review, and the 
examiner should state whether he or she 
has reviewed the claims folder.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  He or she should also 
specifically comment on the affect of the 
veteran's psychiatric disability on his 
employability.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


